Case 2:20-cv-03649-PBT Document 38-3 Filed 01/06/21 Page 1 of 6




                       Exhibit B
    Case 2:20-cv-03649-PBT Document 38-3 Filed 01/06/21 Page 2 of 6




                                              November 16, 2020

Via Electronic Mail

Eric Reed
Fox Rothschild LLP
2000 Market Street, 20th Floor
Philadelphia, PA 19103-3222
EReed@foxrothschild.com

       Re:     Polysciences, Inc. v. Joseph T. Masrud
               Civil Action No. 20-cv-03649

Dear Eric,

       In follow up to our latest meet and confer, this letter is a formal objection to the
blanket designation by Polysciences of the vast majority of its production as “Highly
Confidential – Attorneys’ Eyes Only.”

         Pursuant to the Parties’ Protective Order, any party may designate the production
of trade secrets, competitively sensitive information, or other confidential information as
“Confidential,” which designation protects such information from public disclosure in
connection with this litigation and limits exposure other than as necessary in this
litigation. By contrast, the designation of “Attorneys Eyes Only” (“AEO”) is limited to
the production of “highly sensitive business or personal information,” the disclosure of
which is “highly likely to cause significant harm to . . . the business or competitive
position of the designation party.” Protective Order ¶ 2.

        Contrary to your suggestion during out meet and confer that all potential “trade
secrets” should be designated as “AEO,” the designation of information as “AEO” should
only be used if it meets the requisite threshold given that such a designation carries
significant burdens. For example, it cannot be shown to parties or witnesses in the
preparation of the defense or prosecution of claims unless the party or witness authored
or otherwise reviewed the information during their tenure with Polysciences, and carries
other burdens in connection with its use in this litigation (e.g. giving notice and obtaining
consent prior to use at a deposition or hearing).

      Polysciences’ blanket designation of documents as AEO significantly frustrates
Masrud’s ability to prepare his defense and prosecution of his Abuse of Process
    Case 2:20-cv-03649-PBT Document 38-3 Filed 01/06/21 Page 3 of 6

Eric Reed
November 16, 2020
Page 2 of 5

counterclaim, and in and of itself is yet another example of Polysciences’ bad faith in this
matter.

       The vast majority of the documents that Polysciences designated as AEO do not
meet the Protective Order threshold of “highly likely to cause significant harm to an
individual or to the business or competitive position of [Polysciences],” directly pertain
to Masrud, were authored or otherwise communicated to Masrud, were accessible to
Masrud during his tenure with Polysciences, and/or contain information that is stale and
no longer competitive.

       For all of the above reasons, the following documents should be redesignated as
“Confidential,” which designation adequately protects Polysciences from harm for the
reasons set forth above.

     •   Masrud’s personnel file/employment records whichdo not meet the AEO
         threshholde, directly pertain to Masrud, and/or were authored by Masrud.
         At a minimum please confirm that these documents can be shared with
         Masrud.
             o Polysciences 932-945
             o Polysciences 950-957
             o Polysciences 1095-1128
             o Polysciences 1131-1148
             o Polysciences 1153-1160
             o Polysciences 1164-1171

     •   Mathew Griffin’s personnel file/employment records, none of which meet
         the threshold for an AEO designation and pertain directly to a key witness
         in this litigation. Indeed, many do not meet the threshold for “Confidential.”
         At a minimum please confirm that these documents can be shared with Mr.
         Griffin.
             o Polysciences 242-302
             o Polysciences 316-327
             o Polysciences 347-352

     •   The following documents that also clearly do not disclose information
         highly likely to cause significant harm and thus does not meet the threshold
         standard for an AEO designation:
            o Polysciences 2258-2261 (“PEI Trade Secret Log”), which merely
                identifies the name of files and discloses no confidential or
                competitive information.
            o Polysciences 1203 (Polysciences Annual Revenue Chart), which was
                accessible to (if not authored by) Masrud during his tenure.
   Case 2:20-cv-03649-PBT Document 38-3 Filed 01/06/21 Page 4 of 6

Eric Reed
November 16, 2020
Page 3 of 5

          o Polysciences 2294 (email without attachment from Griffin to Griffin),
            which does not contain any confidential information whatsoever and
            was already disclosed by Polysciences in a pleading in this matter.
          o Polysciences 2262-2286 (Batch Master/SAP1 Basic
            Training/Handout) which also was likely accessible to both Masrud
            and Griffin during their tenures.
          o Polysciences 308-310 (Griffin summary of “R&D Priorities
            Thoughts”) which also was authored by a key witness in this matter.
          o Polysciences 345-346 (Griffin “free unstructured throughs on
            Dopamine/Biotin monomers) which also was authored by a key
            witness in this matter.

   •   The following documents that appear to have been authored/prepared by,
       exchanged by, or reviewed by Masrud during his tenure with Polysciences,
       none of which can be said to disclose information that is highly likely to
       cause significant harm to Polysciences given Masrud’s prior familiarity with
       the information. To the extent that Polysciences objects to redesignating
       these documents, please confirm, at a minimum, that Polysciences agrees
       that they can be shown to Masrud pursuant to Paragraph 4(e) of the
       Protective Order.
           o Polysciences 228-238 (Development report MAXgene Transient
              Transfection Reagent Powder signed by both Masrud and Griffin)
           o Polysciences 354-537 (PPT re: Feb. 2017 Sales Summary prepared
              by Masrud)
           o Polysciences 930-931 (PPT re: Jan. 2018 Sales Summary prepared by
              Masrud)
           o Polysciences 1174-1189 (Business Plan prepared by Masrud)
           o Polysciences 1204-1234 (Polysciences Competitor PEI Products
              Chart prepared by Masrud and email correspondence re: same)
           o Polysciences 1347-2242 (ISO Design File #61 (MAXGene Transient
              Transfection Reagent – Books 1 and 2; Masrud identified as part of
              design group and Griffin identified as one of two “Primary Persons
              Responsible”).
           o Polysciences 2287 (Cover email without attachment from Griffin to
              Masrud re shared sales data)

   •   The following documents that disclose customer names (which notably
       Polysciences freely disclosed to Masrud for purposes of a stipulated TRO),
       and/or stale sales information prior to and during Masrud’s tenure, the
       disclosure of which is not highly likely to cause significant harm particularly
       given that most of this information was accessible to (if not prepared by)
       Masrud during his tenure.
           o Polysciences 966-1025 (Customer list of PEI purchases)
    Case 2:20-cv-03649-PBT Document 38-3 Filed 01/06/21 Page 5 of 6

Eric Reed
November 16, 2020
Page 4 of 5

            o Polysciences 2288-2293 (Sales and Shipping information 2013-
              March 2018)
            o Polysciences 2295 (Sales and shipping information April 2018-July 9,
              2019)
            o Polysciences 2296 (sales forecasts)

Finally, Polysciences blanketly marked as AEO all pages of any PEI formula
descriptions, design files etc., thereby preventing Masrud from access to the very
information he needs to defend against Polysciences’ claims and to establish his
counterclaim. Most of the information on these documents does not meet the AEO
threshold. A “Confidential” designation should suffice with any truly “highly
confidential” information “likely to cause significant harm” redacted in a manner that
demonstrates the type of information that was redacted and marked “highly confidential.”
Redacted information should not include information that is or formerly was available on
Polysciences’ website or otherwise in the public domain. In addition to some of the
design files referenced above that name Masrud as having been an author and/or having
access, the documents which need to be reproduced with only very narrow and
appropriate redactions of AEO material include:

   •   Polysciences 43-57 (Formula desc: MAXgene Transient Tranfection Reagent
       Powder) Product No. HX26406
   •   Polysciences 80-87 (Formula desc: PE MAX (MW 40,000) Product No. 24765
   •   Polysciences 98-102 (Formula desc: PE Linear (MW 2500) Product No.
       24313
   •   Polysciences 103-112 (Formula desc: PE Linear, Product No. 23966
   •   Polysciences 113-117 (Formula desc: PE Linear (MW 2500), Product No.
       24314
   •   Polysciences 119-133 (Formula desc: MAXgene Transient Transfection
       Reagent Powder, Product No. HX26406
   •   Polysciences 134-138 (Formula desc: MAXgene Transient Transfection
       Reagent (Rev. 3 – Obsolete) Product No. 26406
   •   Polysciences 139-150 (BOM desc: MAXgene GMP Transfection Reagent,
       Solution, Product No. 26406-1
   •   Polysciences 151-156 (Formula desc: PEI Max Hydrocholoride Salt, Product
       No. 24885
   •   Polysciences 157-163 (BOM desc: Transporter 5 Transfection Reagent,
       Product No. 26008-5
   •   Polysciences 164-169 (BOM desc: Transporter 5 Transfection Reagent,
       Product No. 26008-50
   •   Polysciences 1026-1092 (ISO Design File #66, MAXgene GMP Transfection
       Reagent, Powder, Product No. 26435
   •   Polysciences 1199-1202 (Process steps to make PEI solid, PEI solution, and
       package solution)
      Case 2:20-cv-03649-PBT Document 38-3 Filed 01/06/21 Page 6 of 6

Eric Reed
November 16, 2020
Page 5 of 5

      •   Polysciences 1235-1343 (QC Specification worksheets for various PEI
          products)

I look forward to both a revised production and/or an explanation from you as to the basis
for maintaining any of the challenged designations identified above. To the extent that
Masrud is forced to file a motion on this issue, he will be seeking attorneys fees and any
other appropriate sanctions.

                                             Respectfully yours,

                                             HOMANS PECK, LLC



                                             Julianne L. Peck


cc:       Cali Spota (via email)
